DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Remarks
	The Amendment filed 2/11/22 has been entered. Claim(s) 1-6, 8, 11-12, 17, and 20-23 are pending in the application and are under examination.
	Applicant’s amendments have overcome all rejections under 35 USC 112 from the previous Office Action mailed on 2/11/22 by cancelling claim 10.  Although Applicant asserts that previously presented claim 10 was not indefinite, the Applicant fails to provide any rationale or explanation, and thus the argument is not persuasive.
	Applicant’s amendments have overcome all rejections under 35 USC 102 and 103 from the previous Office Action mailed on 2/11/22.  However, the amendment has necessitated a new grounds for rejection under 35 USC 103, as set forth below.  Applicant’s arguments to the previous rejection are moot.
Claim Rejections - 35 USC § 101
Claims 1-6, 8, 11-12, 17, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a product (claims 22 and 23) or process (claims 1-6, 8, 11-12, 17, and 20-21), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps that can be practically performed by a combination of mental process (i.e., through observation and/or evaluation) and certain methods of organizing human activity (i.e., interpersonal interaction or instructions between two individuals). This includes: a method for providing a consumption threshold to a user about consumption of an item, the method comprising the steps of: detecting consumption of the item by the user and generating consumption data from the detected consumption of the item by the user; receiving one or more goals from the user; generating, based on the received one or more goals from the user, a consumption threshold; providing the generated consumption threshold to the user;  receiving information about the user, wherein the information comprises the consumption data; updating, based on the information about the user, the consumption threshold; and providing the updated consumption threshold to the user; wherein the information about the user further comprises at least one of physiological data about the user and the user's schedule; wherein the consumption threshold is updated a plurality of times during a 24-hour period; wherein the consumption threshold comprises a minimum consumption threshold, a maximum consumption threshold, and/or an optimal consumption threshold; wherein the consumption data comprises at least one of an amount of the item consumed and a time of consumption of the item consumed; wherein the updating step is based at least in part on either an activity level of the item by the user or an estimated amount of the item in the user’s body; receiving physiological data about the user, and wherein the updating step is based at least in part on the received physiological data; wherein the step of generating a consumption threshold comprises analyzing at least two goals provided by the user, wherein the at least two goals will result in at least two different consumption thresholds, and determining the new threshold by selecting one of the at least two different consumption thresholds; wherein the item is a consumable that affects the cardiovascular system, wherein the item is coffee; wherein the information about the user further comprises physiological information about the user; wherein the step of updating the maximum and/or minimum consumption threshold comprises prioritizing the received one or more goals from the user, and wherein the updating step utilizes the prioritized goals to update the maximum and/or minimum consumption threshold; wherein: the step of generating a consumption threshold comprises generating a minimum consumption threshold and/or a maximum consumption threshold; and the step of updating the consumption threshold comprises updating the maximum and/or minimum consumption threshold.  Claim 23 recites a variation of the above steps comprising: obtain physiological data about the user; Serial No.: 16/326,558-5 - detect consumption of an item by the user and generate consumption data from the detected consumption of the item by the user; receive one or more goals from the user; generate, based on the received one or more goals from the user, a maximum and/or minimum consumption threshold; receive information about the user, wherein the information comprises the consumption data and the physiological data about the user; and update, based on the information about the user's consumption of the item and the physiological data about the user, the consumption threshold; and provide the generated consumption threshold and updated consumption threshold to the user.  For example, the steps of receiving and providing relate to an interpersonal interaction where one person requests and receives or observes information from another person.  Further, the generating and updating steps relate to a mental process that could be practically performed in the human mind and/or using pen and paper as an aid to complete.  This process is defined by steps for creating and providing individualized recommendations to users about a goal they want to achieve, such as meeting a dietary goal.  Therefore, the claimed step falls into at least one of the judicial exception groupings. Note that even if most humans would use a physical aid (e.g., pen and paper) to help them complete the recited steps above, the use of such physical aid does not negate the mental nature of these limitations. See October Update at Section I(C)(ii) and (iii). Nor does the recitation of the consumption device including a consumption sensor and either a wearable device or a coffee machine in this claim negate the mental nature of these limitations because the claims here merely uses these components as a tool to perform the otherwise mental process and interpersonal interaction. Id. Therefore, the claims recite an abstract idea.
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., providing a wearable consumption monitoring device comprising a consumption sensor and a wearable device worn by the user or a coffee machine, the consumption sensor configured to automatically: perform the judicial exception above; defining the source of the consumption data as the consumption monitoring device; a device including a processor and display for providing the steps defined by the judicial exception above; and a system including a consumption monitoring device in communication with a processor and display, for providing the steps defined by the judicial exception above; wherein the information about the user is received from a wearable device or a consumption monitoring device) are recited at a high level of generality with no details whatsoever beyond identifying the additional elements by name in conjunction with result-based functionality.  Defining the method and system as being performed by a “device comprising a processor and display” is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.  Moreover, defining the data collection being “automatically” performed by a “wearable device or a consumption monitoring device” or “a coffee machine” is also recited at a high level of generality with no details whatsoever defining these components in a technical manner that could be interpreted as a particular machine or improvement to the machine, and thus amount to insignificant pre-solution activity because they merely perform the generic function of data gathering.  For example, the recited consumption monitoring device is defined as a consumption sensor for collecting consumption information.  This amounts to insignificant pre-solution activity, as the sensor is recited at a high level of generality (no details other than it’s a sensor) for the sole purpose of data collection necessary to perform the subsequent steps.  The claims lack any particular configuration of sensor or technical detail defining how the raw data is manipulated.  Thus, the recited sensor is merely replacing a mental observation with a generic sensor, and thus not a technical improvement or particular machine.  Likewise, providing the result of the evaluation to the user via a display amounts to insignificant post-solution activity, which again is recited at a high level of generality with no apparent improvement to the display system or any particular machine defining the display.  Finally, it should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the consumption device including a consumption sensor recited for performing the above steps does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Thus, these additional elements when considered individually and in combination do not amount to an improvement in their functionality or other technology, nor do they represent a particular machine.  Therefore, the claims are directed to an abstract idea.
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because for the reasons under Step 2A, Pong Two above, the additional elements, at best, do not offer meaningful limitations beyond generally linking the interpersonal interaction in a generic technological environment.  The claim is silent as to any particular structure or any specific definition defining the how function or step is performed which could be interpreted as a technological improvement.  Based on the generic manner which the claim is defined, the function or step claimed is interpreted as covering every conceivable means or manner of achieving the claimed result, and thus covers well-known, routine and conventional means as evidenced by Applicant’s specification (par. 0025 stating that computer includes conventional microprocessors).  As explained with respect to Step 2A Prong Two, the claims define the method and system as performed by a consumption sensor amounts to insignificant pre-solution data gathering activity, as the sensor could be any sensor capable of detecting consumption and is silent as to any particular structure or particular method of using the raw data.  The specification of the present application even states that consumption data may be collected a variety of ways, including “from the user via a manual input” (par. 0039), thus illustrating that the function can be practically performed by human analog.  Likewise, the recited display amounts to insignificant post-solution activity, which is recited merely to display information with no particular machine or arrangement of content that could be reasonably interpreted as a technical improvement or particular machine.  Additional limitations include a device comprising a wearable device or consumption monitoring device comprising a coffee machine, which are merely identified by name in conjunction with a desired result, but lack any definition that could be interpreted as an improvement in technology.  Rather, the recitation of a computer or device such as a coffee machine in the claims performing the recited steps automatically amounts to mere automation of a manual process (such as a human observer watching another human user consume food or beverage such as coffee), which the courts have held to be insufficient in showing an improvement in computer-functionality.  see Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential).  Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1-6, 8, 11-12, 17, and 20-23 are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 103 (AIA )
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claim(s) 1-6, 8, 11, 17, and 20-22 is/are rejected under 35 U.S.C. 103 as being obvious over US 2018/0052976 to Lee in view of US 2017/0231527 to Jaeger.  
Regarding claim 1, Lee teaches a method for providing a consumption threshold to a user about consumption of an item using a wearable consumption monitoring device (Abstract; par. 0002; 0029-0030; 0035; 0054; 0101; FIG. 1, ref. 100: computer-implemented system for assisting users of evaluating user goals and adjusting meal guidelines based on consumption data received from the user which is implemented by a health tracking device comprising a sensor described as a wearable device), the method comprising: providing a consumption monitoring device comprising a consumption sensor (par. 0034: Health tracking devices 110 which comprises data-collecting sensors which allow the user to easily track and automatically log activity and/or consumption information with the user device 110), the consumption sensor configured to: (i) detect consumption of the item by the user (par. 0034: a health tracking device comprising a sensor configured to track […] consumption information) and (ii) generate consumption data from the detected consumption of the item by the user (par. 0034: a health tracking device comprising a sensor configured to […] automatically log consumption information); receiving one or more goals from the user (par. 0065-0066: receive user data including at least one long-term dietary goal); generating, based on the received one or more goals from the user, a consumption threshold (par. 0067-0068: set of recommended actions to achieve goal are generated, including a specific daily calorie intake amount, which in one example disclosed is a maximum daily calorie intake amount); providing the generated consumption threshold to the user (par. 0067-0068: specific daily calorie intake amount provided to a user; par. 0060; 0079: user is presented with information from this method by display through a user interface); receiving information about the user, wherein the information comprises the consumption data provided by the consumption monitoring device (par. 0034-0035; 0043: data collected from sensors associated to or in communication with the health tracking device [includes] consumption information with the user device 110, the consumption information interpreted as associated with the user of the user device.  The health tracking program 218 is configured to cause the system server 200 receive user data from a user and provide nutritional data to the user related to any of various consumables); updating, based on the information about the user, the consumption threshold (par. 0089; 0091; 0092: In one embodiment, Lee discloses displaying daily dietary goals (e.g., calories or specific amounts of food total or each type of food), which Examiner interprets as equivalent to a consumption threshold, and that based on the tracking and logging of consumption information by the user through a given day, the system revises or updates the meal guidelines or total allowable (e.g, calories or amount) of total food or each type of food that the user is allowed to consume to meet their daily dietary or weekly goals (par. 0089 and 0091, for example).  Thus, when the system of Lee updates the total calories or amount of food the user is allowed to consume to meet their dietary goals based on the user’s consumption thus far, it is using that consumption information to update a consumption threshold for the user); and providing the updated consumption threshold to the user (par. 0089; 0091; 0092: revised meal guidelines displayed on the screen).
Regarding claim 22, Lee teaches a wearable consumption monitoring device for providing an item consumption threshold to a user (Abstract; par. 0002; 0029-0030; 0035; 0054; 0101; FIG. 1, ref. 100: computer-implemented system for assisting users of evaluating user goals and adjusting meal guidelines based on consumption data received from the user which is implemented by a health tracking device comprising a sensor described as a wearable device), the wearable device comprising: a consumption sensor (par. 0034: Health tracking devices 110 which comprises data-collecting sensors which allow the user to easily track and automatically log activity and/or consumption information with the user device 110) configured to: (i) detect consumption of an item by the user   (par. 0034: a health tracking device comprising a sensor configured to track […] consumption information) and (ii) generate consumption data from the detected consumption of the item by the user (par. 0034: a health tracking device comprising a sensor configured to […] automatically log consumption information); a processor (par. 0031: processor runs software application), wherein the processor is configured to: (i) receive one or more goals from the user (par. 0065-0066: receive user data including at least one long-term dietary goal); (ii) generate, based on the received one or more goals from the user, a maximum and/or minimum consumption threshold (par. 0067-0068: set of recommended actions to achieve goal are generated, including a specific daily calorie intake amount, which in one example disclosed is a maximum daily calorie intake amount); (iii) receive information about the user, wherein the information comprises the consumption data provided by the consumption sensor (ar. 0034-0035; 0043: data collected from sensors associated to or in communication with the health tracking device [includes] consumption information with the user device 110, the consumption information interpreted as associated with the user of the user device.  The health tracking program 218 is configured to cause the system server 200 receive user data from a user and provide nutritional data to the user related to any of various consumables); and (iv) update, based on the information about the user, the consumption threshold (par. 0089; 0091; 0092: In one embodiment, Lee discloses displaying daily dietary goals (e.g., calories or specific amounts of food total or each type of food), which Examiner interprets as equivalent to a consumption threshold, and that based on the tracking and logging of consumption information by the user through a given day, the system revises or updates the meal guidelines or total allowable (e.g, calories or amount) of total food or each type of food that the user is allowed to consume to meet their daily dietary or weekly goals (par. 0089 and 0091, for example).  Thus, when the system of Lee updates the total calories or amount of food the user is allowed to consume to meet their dietary goals based on the user’s consumption thus far, it is using that consumption information to update a consumption threshold for the user); and a display, wherein the display is configured to provide the generated consumption threshold and updated consumption threshold to the user (par. 0089; 0091; 0092: revised meal guidelines displayed on the screen).
Regarding claim 1 and 22, Lee does not expressly disclose that the consumption sensor configured to automatically: (i) detect consumption of the item by the user and (ii) generate consumption data from the detected consumption of the item by the user.  
However, Jaeger also teaches a wearable consumption monitoring device comprising a sensor (Abstract; par. 0010: wearable device configured to detect and monitor liquid consumption) configured to detect a consumption process (par. 0087; 0099-0100) wherein once the consumption process is detected, the necessary and important information from that consumption process will be logged and recorded by the device in the more permanent data storage (par. 0123-0124; 0129; 0133).  Jaeger discloses that this automated technique of consumption recognition and tracking addresses inherent problems in prior art tracking mechanism that rely on manual entry (i.e., type of drink, amount consumed, and time of consumption) which ultimately leads to non-compliance with dietary or athletic performance goals (par. 0003; 0152). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the wearable device configured to automatically detect a consumption process and once that consumption process is automatically detected, automatically logs and records data related to the consumption process, as taught by Jaeger, into the health tracking system of Lee, thereby automating the process of detecting, logging, and recording a consumption process by applying a known technique to a known process and product ready for improvement to yield predictable results. 

Regarding claim 2, Lee further teaches wherein the information about the user further comprises at least one of physiological data about the user and the user’s schedule (par. 0046: health tracking device collects user data, which also may include activity-related parameters such as step count, heart rate, distance travelled, calories burned).
Regarding claim 3, Lee further teaches wherein the consumption threshold is updated a plurality of times during a 24-hour period (par. 0092: consumption data logged by the user after each meal, and based on that information, the maximum calories is updated over the course of a day (i.e., breakfast, lunch, and dinner)).
Regarding claim 4, Lee further teaches wherein the consumption threshold comprises a minimum consumption threshold, a maximum consumption threshold, and/or an optimal consumption threshold (par. 0067-0068: set of recommended actions to achieve goal are generated, including a specific daily calorie intake amount, which in one example disclosed is a maximum daily calorie intake amount; par. 0047: in another example, the recommendation is a minimum amount to consume).
Regarding claim 5, Lee further teaches wherein the consumption information comprises at least
one of an amount of the item consumed and the time of consumption (par. 0045: consumable logs include day and time related to each item consumed.).
Regarding claim 6, Lee further teaches wherein the updating step is based at least in part on an activity level of the item by the user or an estimated amount of the item in the user’s body (par. 0032-0034; 0043: system updates meal guidelines based on the user data, which includes activity/fitness level of the user).
Regarding claim 8, Lee further teaches receiving physiological data about the user (par. 0046; 0070: health tracking device collects user data, which also may include activity-related parameters such as step count, heart rate, distance travelled, calories burned), and wherein the updating step is based at least in part on the received physiological data (par. 0046; 0054; 0070: change in user data, such as step count, causes the system to modify the dietary goals (e.g., restrict or increase the recommended calorie intake.  The health tracking device may take the form of a smart watch or other wearable device).
Regarding claim 11, Lee further teaches wherein the step of generating a consumption threshold comprises analyzing at least two goals provided by the user, wherein the at least two goals will result in at least two different consumption thresholds, and determining the new threshold by selecting one of the at least two different consumption thresholds (par. 0071; 0085: system configured to receive sub-goal, which in turn splits up the daily dietary goals into a number of smaller meal goals or macronutrients. In one embodiment, the system assigns a different percentage of the available caloric intake to different meals or different macronutrients).
Regarding claim 17, Lee further teaches wherein the information about the user further comprises physiological information about the user (par. 0033-0034; 0054: user data is collected using a health tracking device, such as a smart watch or other wearable device, to collect data, including sleep metrics, weight, body fat, heart rate, etc.; par. 0032-0034; 0043; 0070: update takes into account user data).
Regarding claim 20, Lee further teaches wherein the step of updating the maximum and/or minimum consumption threshold comprises the step of prioritizing the received one or more goals from the user, and wherein the updating step utilizes the prioritized goals to update the maximum and/or minimum consumption threshold (par. 0092: based on the consumption data logged, the system updates calories to consume going forward, which is based on the user defined goal.  Under the broadest reasonable interpretation of this claim, only one goal is required.  Thus, the system of Lee which may have only one goal inherently prioritizes that goal in the updating step by updating according to that goal).
Regarding claim 21, Lee further teaches wherein: the step of generating a consumption threshold comprises generating a minimum consumption threshold and/or a maximum consumption threshold (par. 0067-0068: set of recommended actions to achieve goal are generated, including a specific daily calorie intake amount, which in one example disclosed is a maximum daily calorie intake amount; par. 0047: in another example, the recommendation is a minimum amount to consume); the step of updating the consumption threshold comprises updating the maximum and/or minimum consumption threshold (par. 0092: based on the consumption data logged, the system updates maximum or minimum calories to consume going forward).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being obvious over Lee in view of Jaeger, as applied to claim 1, in further view of Telang1. 
Regarding claim 12, Lee teaches the elements above including wherein the item is a consumable that affects the cardiovascular system (par. 0027: system tracks consumption data of consumables including beverages. Examiner interprets any consumable including a beverage as having an effect when consumed on the cardiovascular system of the person consuming it), but fails to expressly disclose wherein the item is coffee. However, Telang teaches dispensing a product a vending machine and tracking consumption history for a given user, wherein the vending machine dispenses coffee and the consumption history relates to the coffee consumed by the user (par. 0006; 0043; 0057). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the present invention to incorporate the coffee dispensing machine wherein the consumable is coffee, as taught by Telang, into the consumption tracking system of Lee, in order to apply the consumable tracking system for providing a user with dynamic dietary guidelines to a specific consumable beverage type, i.e., coffee. Doing so would allow users to achieve dietary goals by tracking coffee consumption and adjust their behaviors based on dynamic dietary guidelines continuously adjusted based on their consumption history.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being obvious over Lee in view of Telang.
Regarding claim 23, Lee teaches a system for providing an item consumption threshold to a user (Abstract; par. 0002; 0029-0030; 0101; FIG. 1, ref. 100: computer-implemented system for assisting users of evaluating user goals and adjusting meal guidelines based on consumption data received from the user), the system comprising: a wearable device comprising a sensor configured to obtain physiological data about the user (par. 0034; 0035; 0046; 0054: health tracking device comprising sensors may include a wearable device); a consumption monitoring device comprising a consumption sensor (par. 0034: Health tracking devices 110 may use data collected from sensors associated to or in communication with the health tracking device 110 […] Such sensors allow the user to easily track and automatically log activity and/or consumption information with the user device 110) configured to (i) detect consumption of an item by the user  (par. 0034: a health tracking device comprising a sensor configured to track […] consumption information) and (ii) generate consumption data from the detected consumption of the item by the user (par. 0034: a health tracking device comprising a sensor configured to […] automatically log consumption information); a processor (par. 0031: processor runs software application); a processor (par. 0031; 0033: processor runs software application), wherein the processor is configured to: (i) receive one or more goals from the user (par. 0065-0066: receive user data including at least one long-term dietary goal); (ii) generate, based on the received one or more goals from the user, a maximum and/or minimum consumption threshold (par. 0067-0068: set of recommended actions to achieve goal are generated, including a specific daily calorie intake amount, which in one example disclosed is a maximum daily calorie intake amount); (iii) receive information about the user’s consumption of the item, wherein the information comprises the consumption data provided by the consumption monitoring device and the physiological data about the user (par. 0034-0035; 0043: data collected from sensors associated to or in communication with the health tracking device [includes] consumption information with the user device 110, the consumption information interpreted as associated with the user of the user device.  The health tracking program 218 is configured to cause the system server 200 receive user data from a user and provide nutritional data to the user related to any of various consumables;  par. 0033-0034; 0054: user data is collected using a health tracking device, such as a smart watch or other wearable device, to collect data, including sleep metrics, weight, body fat, heart rate, etc.;); and (iv) update, based on the information about the user’s consumption of the item and the physiological data about the user, the consumption threshold (par. 0089; 0091; 0092: In one embodiment, Lee discloses displaying daily dietary goals (e.g., calories or specific amounts of food total or each type of food), which Examiner interprets as equivalent to a consumption threshold, and that based on the tracking and logging of consumption information by the user through a given day, the system revises or updates the meal guidelines or total allowable (e.g, calories or amount) of total food or each type of food that the user is allowed to consume to meet their daily dietary or weekly goals (par. 0089 and 0091, for example).  Thus, when the system of Lee updates the total calories or amount of food the user is allowed to consume to meet their dietary goals based on the user’s consumption thus far, it is using that consumption information to update a consumption threshold for the user; par. 0032-0034; 0043; 0070: update takes into account user data); and a display, wherein the display is configured to provide the generated consumption threshold and updated consumption threshold to the user (par. 0089; 0091; 0092: revised meal guidelines displayed on the screen).
Lee does not expressly disclose the consumption sensor configured to automatically (i) detect consumption of an item by the user and (ii) generate consumption data from the detected consumption of the item by the user; and wherein the consumption monitoring device is a coffee machine.
However, Telang teaches a coffee dispensing machine that is configured to track consumption of coffee by a user, wherein the machine is configured to detect when a user consumes a product and create a dispensing history  corresponding to the consumption of that product  (par. 0006; 0043; 0052; 0057).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the present invention to incorporate the coffee dispensing machine wherein the consumable is coffee, and through an automatic process the machine is configured to detect when a user consumes the coffee and record consumption information related to that event, as taught by Telang, into the consumption tracking system of Lee, in order to apply the consumable tracking system for providing a user with dynamic dietary guidelines to a specific consumable beverage type, i.e., coffee.  Doing so would allow users to achieve dietary goals by tracking coffee consumption in particular and adjust their behaviors based on dynamic dietary guidelines continuously adjusted based on their consumption history. 
RESPONSE TO ARGUMENTS
35 USC 101 – Rejections
Applicant's arguments filed 2/11/22 have been fully considered but they are not persuasive.
In response to Applicant's argument that “In prior Amendments, Applicant set forth extensive arguments evidencing why the claims are not directed to an abstract idea, how the claims incorporate any alleged abstract idea into a practical application, and how the claims recite significantly more than an abstract idea. These Serial No.: 16/326,558 -7-arguments are hereby incorporated into this response in their entirety. Below, Applicant addresses the rejections and Response to Arguments set forth in the November 3, 2021 Office Action.”, the previous arguments set forth by Applicant were not persuasive.  Thus, Examiner incorporates by reference all previous responses to arguments in the Final Office Action mailed on 7/26/21 and the Advisory Action mailed on 10/13/21.  Therefore, Applicant’s argument is not persuasive.
In response to Applicant's argument that “Applicant respectfully asserts that the claims are directed to physical devices that perform functionality constrained by the physicality of those devices, rather than to an abstract mental process that might tangentially involve a physical device. Indeed, independent claim 1 is directed to a "method for providing a consumption threshold to a user about consumption of an item using a wearable consumption monitoring device" that comprises a consumption sensor, a processor, and a display. The method encompasses and requires a wearable device that performs all the functionality of the method, and the method as claimed cannot be performed without the wearable device and its physical components. To strip away the physical, non-abstract components of the method (i.e., the wearable device, the sensor, the processor, the display) to make the claimed method be nothing more than a "mental process" performed in a user's mind, is an artificial and unreasonable abstraction of the claimed method. Similarly, independent claim 22 is directed to a "wearable consumption monitoring device for providing an item consumption threshold to a user," in which the wearable device includes at least a consumption sensor, a processor, and a display. Although the claim comprises functionality performed by those components, ignoring the components in order reduce the claim only to the recited functionality is an artificial and unreasonable abstraction of the claimed device. Also similarly, independent claim 23 is directed to "a system for providing an item consumption threshold to a user," in which the system includes at least a wearable device comprising a sensor configured to obtain physiological data about the user, a coffee machine consumption monitoring device, a processor, and a display. Although the claim comprises Serial No.: 16/326,558 -8-functionality performed by those components, ignoring the components in order reduce the claim only to the recited functionality is an artificial and unreasonable abstraction of the claimed device. The Patent Office asserts that: "It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the consumption device including a consumption sensor recited for performing the above steps does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Intl, 573 U.S. 208, 224- 26 (2014). Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited steps above, the use of such physical aid does not negate the mental nature of this limitation. See October Update at Section I(C)(ii) and (iii). Nor does the recitation of the consumption device including a consumption sensor in this claim negate the mental nature of this limitation because the claim here merely uses the consumption device including a consumption sensor as a tool to perform the otherwise mental process." However, Applicant is not asserting or relying on "mere physicality or tangibility of an additional element or elements." Applicant is asserting that the entirety of the claims themselves, not "additional elements," are directed to a physical device or system rather than to an abstract idea, and this assertion is a relevant consideration in the eligibility analysis. The physical components of the claims is not "draftsman's art," but are essential components to which the method, device, and system claims are directed. Furthermore, MPEP 2106.05(1) also recites, in the same section noted by the Patent Office, that: "Conversely, the presence of a non-physical or intangible additional element does not doom the claims, because tangibility is not necessary for eligibility under the Alice/Mayo test. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 118 USPQ2d 1684 (Fed. Cir. 2016) ('that the improvement is not defined by reference to 'physical' components does not doom the claims'). See also McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016), (holding that a process producing an intangible result (a sequence of synchronized, animated characters) was eligible because it improved an existing technological process)." Thus, just as "mere physicality or tangibility of an additional element or elements" does not render a claim patent eligible, the "presence of a non-physical or intangible additional element does not doom the claims." Interestingly, there are no "non-physical or intangible additional element[s]" recited in the present claims, as the claims are all directed to physical components that perform the claimed functionality. Serial No.: 16/326,558 -9-Accordingly, Applicant respectfully asserts that the claims are directed to concrete physical devices and systems, and are not directed to a judicial exception.”, Examiner respectfully disagrees and directs Applicant to the updated rejection as necessitated by claim amendment above.  First, the analysis under Step 2A, prong 1 is whether the claims recite an abstract idea, not whether or not the claimed steps are constrained by the physicality of the recited physical components.  Furthermore, Applicant’s argument appears to be arguing both Step 2A, Prong 1 and Prong 2 analysis, and accordingly Examiner will address both herein.  A wearable device is a generic term for a device that has the ability to be worn, with no further detail defining any corresponding structure, and thus is not a particular machine or improvement to the functionality of the wearable device.  Rather, claim 1 states that the consumption monitoring device is a wearable device worn by the user, with no further limitations defining the term.  Claims 22 and 23 define the wearable device as comprising “a consumption sensor” configured to perform various results, but fails to provide any further technical detail that could be interpreted as a particular machine or improvement thereof.  The various result based language associated with the recited sensor describes the abstract idea itself because they are steps practically performed by mental process and certain methods of organizing human activity, as provided in the rejection.  Furthermore, but for the generic recitation of various physical components including a wearable device and its physical components, which are recited at a high level of generality, the method as claimed can be performed without the wearable device and its physical components.  The additional elements have been considered individually and in combination with the claim as a whole, and the recitation of these generic physical components merely limit the abstract idea to a field of use, without providing any technical detail that one of ordinary skill in the art would conclude amount to an integration of a practical application based on the lack of any particular machine or improvement to the functionality of any of these components.  Although Applicant cites to various case law, the facts of those court decisions are not analogous to the instant claims, and Applicant appears to merely cite them for the proposition that tangibility is not necessary for eligibility under the Alice/Mayo test, which Examiner generally agrees with.  However, the case law that was cited by Applicant held that the claims were eligible for reasons that are not present in the instant claims, namely a technical improvement by improving the automation process itself and improving how the computer achieved those results.  In the instant claims, there is not an improvement to how the system automates the process or any other underlying functionality, but instead merely recites at the outset of each claim a generic device (e.g., consumption monitoring device or sensor) that corresponds to a result-based function.  Furthermore, although Applicant states that the physical components are essential to the claimed invention, the steps that are associated with each of the asserted essential physical components are reasonably performed by a human through mental process and between two humans through an interpersonal interaction, as explained in the rejection.  Additionally, whether or not something is deemed “essential” is not a relevant consideration under any step of the 101 analysis.  See MPEP 2106.04(d)(I).  Furthermore, each of the steps recited under Step 2A, prong 1 which are capable of being performed by mental process are non-physical and intangible, and the use of physical elements to perform these otherwise mental steps does not negate the mental nature of the steps.  Examiner does not dispute that the additional elements identified in the rejection above are physical, and addresses their physicality in the rejection accordingly.  Applicant’s statement that “there are no "non-physical or intangible additional element[s]" recited in the present claims, as the claims are all directed to physical components that perform the claimed functionality” is not relevant according to MPEP 2106.05(I) which states that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis.  Therefore, Applicant’s argument is not persuasive.
In response to Applicant's argument that “Applicant respectfully asserts that the claims do indeed incorporate the alleged abstract idea into a practical application. For example, the claims recite a consumption monitoring device comprising a consumption sensor, the consumption sensor configured to: (i) detect consumption of the item by the user and (ii) generate consumption data from the detected consumption of the item by the user. The sensor is a specialized, non-generic sensor that is configured to monitor a user, to detect movement or another action that indicates consumption of an item by the user, and to generate consumption information about the item and about the user in response to detecting that action. Further, the user interface communicates actionable information to the user. This provides a very real and practical application of the claimed method and system. Thus, the claim as a whole integrates the alleged abstract idea into a practical application of that abstract idea, and the claim is thus directed to patent eligible subject matter pursuant to the 2019 Eligibility Guidance.”, Examiner respectfully disagrees and directs Applicant to the updated rejection as necessitated by claim amendment above.  Furthermore,  the additional elements identified by Applicant have been addressed in the previous response to argument above.  Moreover, Applicant’s arguments merely repeat the Applicant’s previously filed arguments.  Examiner incorporates the response herein:   It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the controller does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Examiner disagrees that the recited consumption monitoring device comprising a consumption sensor is a specialized device, as it is merely defined by functionality which is practically performable by mental observation (i.e., detect consumption of the item by the user) and mental evaluation (i.e., generate consumption data from the detected consumption of the item by the user).  The sensor itself is not defined any further by structure or particular arrangement, but instead is defined by result-based functionality.  Thus, the fact that a sensor is physical or tangible is not relevant in the consideration of eligibility analysis in this case.  Moreover, novelty and nonobviousness is not a factor considered under 101 analysis.  Moreover, the recited user interface is also recited at a high level of generality for the sole purpose of outputting the result of the generating step, which again is practically performable by mental process and interpersonal interaction, by a human speaking or using pen and paper to convey the information.  The recitation of a “user interface” is nothing more than insignificant post solution activity, which again is solely defined in terms of result-based functionality.  Therefore, Applicant’s argument is not persuasive.
In response to Applicant's argument that “the claims recite a very specific and concrete physical system rather than an abstract mental process, or generically recited components. The system recited in the claims comprises at least, for example: a consumption monitoring device comprising a consumption sensor, the consumption sensor configured to: (i) detect consumption of the item by the user and (ii) generate consumption data from the detected consumption of the item by the user. The sensor is a specialized, non-generic sensor that is configured to monitor a user, to detect movement or another action that indicates consumption of an item by the user, and to generate consumption information about the item and about the user in response to detecting that action.” , Examiner respectfully disagrees and directs Applicant to the updated rejection as necessitated by claim amendment above.  Furthermore, this argument by Applicant is identical to the previous argument filed by Applicant.  Thus, Examiner directs Applicant to the previous response to arguments, which is incorporated herein by reference.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Telang, Abhijit, “A method and system for dispensing vending machine product based on user persona and consumption history” (2005).